—Appeal from a decision of the *960Unemployment Insurance Appeal Board, filed November 2, 1993, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant was employed as the head bookkeeper / controller of the employer, a fabric firm. We find that substantial evidence supports the Board’s finding that claimant was not discharged by the employer but rather never returned to work after initially failing to report due to illness. The conflicting evidence offered by claimant merely presented an issue of credibility for the Board to resolve.
Cardona, P. J., Mercure, White, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.